
	

113 HR 4335 IH: Veteran Families Fairness Act
U.S. House of Representatives
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4335
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2014
			Mr. Maffei introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to clarify that the estate of a deceased veteran may receive
			 certain accrued benefits upon the death of the veteran, to ensure that
			 substituted claims are processed timely, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Veteran Families Fairness Act.
		2.Clarification of eligible recipients of certain accrued benefits upon death of beneficiary
			(a)Treatment of estate
				(1)Eligible recipientSection 5121(a)(2) of title 38, United States Code, is amended—
					(A)in the matter preceding subparagraph (A), by inserting , or estate, after person; and
					(B)by adding at the end the following new subparagraph:
						
							(D)The estate of the veteran (unless the estate will escheat)..
					(2)Substitution in case of death of claimantSection 5121A(a)(1) of such title is amended—
					(A)by inserting , or estate, after a living person; and
					(B)by adding at the end the following new sentence: The Secretary shall process a claim of such a substituted claimant by recognizing the original
			 filing date of the claim and without penalty to the priority of the claim..
					(3)Outreach
					(A)The Secretary of Veterans Affairs shall identify deceased veterans whom the Secretary determines
			 meet the following criteria:
						(i)The veteran died before—
							(I)the date of the enactment of this Act; and
							(II)being able to receive periodic monetary benefits under laws administered by the Secretary to which
			 the veteran was entitled or had filed a claim to receive.
							(ii)Such benefits were not paid to an individual described in section 5121 of title 38, United States
			 Code, or such claim was not substituted under section 5121A of such title.
						(iii)If the amendments made by paragraphs (1) and (2) were in effect on the date of the death of the
			 individual, such benefits could have been paid to the estate of the
			 veteran under section 5121 of title 38, United States Code, or such claim
			 could have been substituted by the estate under section 5121A of such
			 title.
						(B)The Secretary shall notify the estate of each veteran identified under subparagraph (A) of the
			 ability of the estate to apply for payments under section 5121 of title
			 38, United States Code, as amended by paragraph (1) or apply to act as a
			 substituted claimant under section 5121A of such title, as amended by
			 paragraph (2). In determining such applications, the Secretary shall
			 substitute the date on which the estate was notified of the eligibility of the estate to apply under this
			 section for—
						(i)the date of death in subsection (c) of such section 5121; and
						(ii)the date of the death of such claimant in subsection (a) of such section 5121A.
						(4)ApplicationIn accordance with paragraph (3), the amendments made by subsection (a) and (b) shall apply with
			 respect to the death of an individual regardless of the date of such
			 death.
				(b)ReimbursementsThe Secretary of Veterans Affairs shall—
				(1)reimburse a claimant who is awarded a claim for compensation under title 38, United States Code,
			 including an individual or estate under section 5121 and section 5121A of
			 such title, as amended by this section, for costs that—
					(A)relate to the medical treatment of the claimant;
					(B)were charged to the claimant during the period beginning on the date on which the claim was filed
			 and ending on the date of such award; and
					(C)would have been paid by the Secretary, or such treatment would have been provided by the Secretary,
			 if such treatment occurred after the date of such award; and
					(2)recommend to each claimant, upon the filing of the claim, to retain receipts and other
			 documentation relating to costs described in paragraph (1).
				
